DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
In the preliminary amendment filed on August 14, 2021, claims 1-10 have been cancelled, and claims 11-19 have been newly added.  Therefore, claims 1-19 are currently pending for examination. 

Information Disclosure Statement
The IDS filed on August 14, 2021 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.84(o) because Figures 1-6 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(o) reads as follows:
(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing.


Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 recites "detecting, via the monitoring system, that the vehicle is parked, the engine being stopped" which is supposed to be "detecting, via the monitoring system, that the vehicle is parked with the engine being stopped". Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11-13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang: US 2019/0379864) in view of Wang et al. (Wang: US 2016/0093273).
Regarding Claim 11, Zhang teaches a method for monitoring an environment of a parked motor vehicle, the vehicle comprising an engine (para 26, the engine of the vehicle), a computer (103, 104), and a monitoring system (101, 102, 105), the monitoring method comprising: 
detecting, via the monitoring system, that the vehicle is parked, the engine being stopped (para 26, the vehicle state detector 101 can be configured to detect whether the vehicle is in a parking state. It should be understood that the term "a parking state" as used herein refers to a state in which the engine of the vehicle is completely stopped), 
detecting, via the monitoring system, whether an object is moving in the vehicle environment by motion detection (para 27, The motion detection sensor 102 can be configured to detect whether an object is moving relative to the vehicle), and 
para 30, turn on the image recorder to record image data relating to the surrounding environment of the vehicle and turn on the touch sensor). 
Zhang does not explicitly disclose the monitoring system comprising an asynchronous camera or motion detection via the asynchronous camera.
However, the preceding limitation is known in the art of motion detection devices. Zhang teaches detecting motion using a dynamic vision sensor (DVS) camera for surveillance and object detection purposes (para 10, para 30-31; A DVS is also referred to as an " synchronous temporal vision contrast sensor" … DVS cameras find applications, for example, in the fields of traffic/factory surveillance and ambient sensing, motion analyses (e.g., gesture recognition, face/head detection and recognition, car or other object detection, user recognition, human or animal motion analysis, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an asynchronous camera to the surveillance/monitoring system as taught by Wang in order to reduce the power requirements (Wang: para 31).

Regarding Claim 12, the combination of Zhang and Wang teaches the monitoring method as claimed in claim 11, further comprising sending, via the monitoring system, an alert signal to an electronic device via wireless communication (Zhang: para 34, a wireless communication module 108 configured to transmit a warning message to a receiver of an owner of the vehicle …. The wireless communication module can include but is not limited to a mobile communication module (such as 2G, 3G, 4G, 5G modules, etc.), a Zigbee module, a Bluetooth module, a Wi-Fi module). 

Regarding Claim 13, the combination of Zhang and Wang teaches the monitoring method as claimed in claim 11, wherein said computer is a computer chosen from: a vehicle lighting computer, a sound warning computer, a vehicle openings computer, a vehicle alarm computer, an obstacle detection computer, a video recording computer (Zhang: para 30, turn on the image recorder to record image data relating to the surrounding environment of the vehicle), a danger warning computer, a vehicle geolocation computer, and a braking computer. 

Regarding Claim 15, the combination of Zhang and Wang teaches the monitoring method as claimed in claim 14, further comprising recognizing a motion of the moving object from among predefined movements (Wang: para 31, motion analyses (e.g., gesture recognition)). 

Regarding Claim 19, the combination of Zhang and Wang teaches a non-transitory computer readable medium storing a computer program product that, when executed by a computer (Zhang: para 31, The main control unit 105 can be implemented as a hardware unit and/or a software module.  And para 32 ), causes the computer to execute the monitoring method as claimed in claim 11.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wang further in view of Lambropoulos (US 5844517 A). 
Regarding Claim 14, the combination of Zhang and Wang teaches the monitoring method as claimed in claim 11, but does not explicitly disclose wherein the vehicle is associated with an identification badge, the monitoring method further comprises an identification badge detection step, and said computer is a vehicle openings computer. 
However, Lambropoulos teaches a communication method between a badge (Fig. 6-7 and Col. 9 lines 1-2, transceivers A or B are badge) and a vehicle wherein the vehicle is associated with an identification badge (Col. 3 lines 15-30, transceiver A is associated with vehicle for unlocking) and further teaches the monitoring method further comprises an identification badge detection step (Col 5 lines 50-65: vehicle transceiver C recognizes/detects the portable transceivers and col. 6 lines 24-36), and said computer is a vehicle openings computer (col. 6 lines 24-36: door are unlocked by transceiver A and col. 4 lines 30-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lambropoulos in order to prevent the doors from locking, prematurely, due to noise corrupted reply signals (Col. 6 lines 65-Col. 7 lines 5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wang further in view of Weller (US 20150287326 A1).
Regarding Claim 16, the combination of Zhang and Wang teaches the monitoring method as claimed in claim 11, but does not explicitly disclose wherein the motor vehicle is parked on a parking surface substantially defining a parking plane, an optic of the asynchronous camera being oriented toward the parking plane. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weller in order to monitor different regions of interests (Weller: para 41).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wang further in view of Yoon et al. (Yoon: US 2017/0214852 A1).
Regarding Claim 17, the combination of Zhang and Wang teaches the monitoring method as claimed in claim 11, further comprising placing the computer on standby, wherein the monitoring system places said computer turned off after a predetermined wake-up time of said computer or a predetermined time of non-detection of a moving object in the vehicle environment has elapsed (Zhang: para 37, turn off the image recorder and the touch sensor when the motion detection sensor does not detect any object moving relative to the vehicle for a defined time period). 
The combination of Zhang and Wang does not explicitly disclose the image recorder that is inactivated/turned off in standby mode.
However, Yoon teaches the camera 110 does not operate in an initial status and starts operating when the sensor 120 senses a motion of an object (para 84) and further teaches the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a standby mode as taught by Yoon in order to prolong a power supplying time of the battery (Yoon: para 96).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/Nay Tun/Primary Examiner, Art Unit 2687